Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2011 This management’s discussion and analysis (“MD&A”) of financial conditions and results of operations should be read in conjunction with the unaudited interim consolidated financial statements of Penn West Petroleum Ltd. (“Penn West”, “We”, “Us”, “Our” or the “Company”) for the three months ended March 31, 2011 and the audited consolidated financial statements and MD&A for the year ended December 31, 2010. The date of this MD&A is May 4, 2011. On January 1, 2011, we completed our plan of arrangement under which Penn West converted from an income trust to a corporation, operating under the trade name of Penn West Exploration. Prior to this date, the consolidated financial results were presented as an income trust, Penn West’s former legal structure as at and for the year ended December 31, 2010. In the first quarter of 2011, we completed our change to International Financial Reporting Standards (“IFRS”) from Canadian Generally Accepted Accounting Principles (“previous GAAP”). Our previously reported consolidated financial statements were adjusted to be in compliance with IFRS on January 1, 2010, the “date of adoption”. Previously reported results and balances subsequent to the date of adoption have been restated to IFRS. All dollar amounts contained in this MD&A are expressed in millions of Canadian dollars unless otherwise noted. Please refer to our disclaimer on forward-looking statements at the end of the MD&A. Barrels of oil equivalent (“boe”) may be misleading, particularly if used in isolation. A boe conversion ratio of six thousand cubic feet of natural gas to one barrel of crude oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Non-GAAP measures including funds flow, funds flow per share-basic, funds flow per share-diluted, netback and payout ratio included in this MD&A are not defined nor have a standardized meaning prescribed by IFRS or previous GAAP; accordingly, they may not be comparable to similar measures provided by other issuers. Funds flow is cash flow from operating activities before changes in non-cash working capital and decommissioning expenditures. Funds flow is used to assess our ability to fund dividend and planned capital programs. See below for reconciliations of funds flow to its nearest measure prescribed by GAAP. Netback is a per-unit-of-production measure of operating margin used in capital allocation decisions and to economically rank projects. Operating margin is calculated as revenue less royalties, operating costs and transportation costs and is used for similar purposes to netback. Payout ratio is calculated as dividends paid divided by funds flow and is used to assess the adequacy of funds flow retained to finance capital programs. Calculation of Funds Flow Three months ended March 31 (millions, except per share amounts) Cash flow from operating activities $ $ Increase (decrease) in non-cash working capital 96 ) Decommissioning expenditures 20 15 Funds flow $ $ Basic per share $ $ Diluted per share $ $ 2 First Quarter Highlights • Production averaged 166,135 boe per day and was weighted 63 percent to liquids and 37 percent to natural gas in the first quarter of 2011 compared to 164,587 boe per day with 59 percent liquids and 41 percent natural gas in the first quarter of 2010. • Capital expenditures, net, totalled $492 million compared to $263 million in the first quarter of 2010. Net property dispositions were $56 million in the first quarter of 2011 compared to $456 million in 2010. • Funds flow for the first quarter was $356 million compared to $344 million in the first quarter of 2010. The increase was primarily from higher revenues resulting from an increase in production and crude oil prices. • Net income was $291 million compared to $98 million in the first quarter of 2010. The increase can be attributed to higher revenues and a deferred tax recovery related to our conversion from an income trust to a corporate structure, offset by unrealized risk management losses and one-time share-based compensation charges resulting from our corporate conversion. • Netback was $29.56 per boe in the first quarter of 2011 compared to $28.34 per boe in the first quarter of 2010. Quarterly Financial Summary (millions, except per share and production amounts) (unaudited) Mar. 31 Dec. 31 Sep. 30 June 30 Mar. 31 Dec. 31 Sep. 30 June 30 Three months ended Gross revenues (1) $ Funds flow Basic per share Diluted per share (2) Net income (loss) (2) ) 98 ) 7 ) Basic per share (2) Diluted per share (2) Dividends declared Per share $ Production Liquids (bbls/d) (3) Natural gas (mmcf/d) Total (boe/d) Gross revenues include realized gains and losses on commodity contracts. 2010 net income (loss) and per share amounts are presented under IFRS. 2009 periods are presented under previous GAAP. Includes crude oil and natural gas liquids. Commodity Markets In the first quarter of 2011, crude oil markets were significantly impacted by supply concerns resulting from political uprisings in North Africa and the Middle East. Although Egypt is not a significant oil producer, conflict in that country initiated upward pressure on prices due to concerns about oil movements through the Suez Canal. Prices increased further when social unrest in Libya resulted in lost production and the reduction of crude oil exports from that country. Political instability continues throughout the region, however, no significant production interruptions, other than in Libya, have occurred to date. The WTI prompt month contract recently settled as high as US$112.79 per barrel despite record high inventory levels of WTI at Cushing, Oklahoma. Global benchmark crudes such as Brent with access to ocean transportation have benefited from proportionately higher price increases compared to WTI to date in 2011. 2 Asian economies continue to grow at strong levels with a corresponding increase in demand for energy products. Growth rates in North American and European economies appear to be stabilizing however remain lower than growth levels in Asia. Concerns regarding the level of sovereign debt of several European countries remain. Crude Oil In the first quarter of 2011, WTI crude oil prices averaged US$94.25 per barrel compared to US$85.18 per barrel in the fourth quarter of 2010 and US$78.79 per barrel for the first quarter of 2010. Canadian energy producers experienced challenges in the first quarter of 2011 delivering their production to market due to pipeline apportionment issues on the major Western Canadian export systems and the effects of colder and wetter winter weather. WTI differentials for Canadian crudes were volatile in the first quarter as differentials initially widened due to ongoing pipeline apportionment issues, narrowing later in the quarter as WTI was further discounted against other world benchmark crudes due to high inventory levels at Cushing, Oklahoma. Our average liquids price in the first quarter of 2011, before the impact of the realized portion of risk management, was $76.98 per barrel compared to $69.58 per barrel in the fourth quarter of 2010 and $70.98 per barrel for the first quarter of 2010. Currently, we have 41,000 barrels per day of 2011 crude oil production hedged between US$79.98 per barrel and US$96.39 per barrel and 35,000 barrels per day of 2012 production between US$86.00 per barrel and US$109.72 per barrel. Natural Gas In the first quarter of 2011, the AECO Monthly Index averaged $3.77 per mcf compared to $3.58 per mcf in the fourth quarter of 2010 and $5.35 per mcf in the first quarter of 2010. Drilling activity in the U.S. has remained steady despite the sustained weak price environment resulting in higher year-over-year production levels. Most of North America experienced a colder than average winter resulting in one of the largest seasonal inventory draws on record. As a result, current inventory levels are consistent with longer-term historical averages despite production increases primarily from shale gas. Our corporate average natural gas price in the first quarter of 2011, before the impact of the realized portion of risk management, was unchanged from the prior quarter at $3.79 per mcf compared to $5.46 per mcf for the first quarter of 2010. We currently have none of our natural gas contracted for 2011 or beyond. Business Strategy On January 1, 2011, we converted to an exploration and production (“E&P”) company. During the first quarter of 2011, we significantly increased the pace of delineating our largest resource plays, in particular the large light-oil plays in the Cardium, Colorado (Viking), Northern Carbonates and Spearfish (Waskada). We drilled 185 net wells in the first quarter of 2011 primarily using horizontal multi-stage fracture technology, compared to 65 net wells in the same 2010 period. Our horizontal multi fracture wells continue to produce as previously expected and we continue to expand our play areas with successful testing of step-out locations. Our inventory of drilling locations now exceeds 10,000 and we continue to successfully assess the application of multi-stage fracture technology to our other large holdings including Peace River and Cordova. In 2011, we plan to invest approximately 90 percent of our capital program in our significant inventory of light-oil projects. We will continuously evaluate the results of our 2011 capital program and assess areas where the rate of development may be economically increased. 2 RESULTS OF OPERATIONS Production Three months ended March 31 Daily production % change Light oil and NGL (bbls/d) 14 Heavy oil (bbls/d) ) Natural gas (mmcf/d) ) Total production (boe/d) 1 The increase in production volumes from 2010 was the result of success in our first quarter drilling and well tie-in programs.Strong drilling results were offset by the impact of contributing assets to the Peace River Oil Partnership, the Cordova Joint Venture and other asset dispositions in 2010.Outages at a partner operated pipeline in Swan Hills, apportionments on the main oil pipeline transporting western Canadian crude oil and severe winter weather had the potential to reduce our first quarter 2011 production by approximately 10,000 boe per day; however, Penn West was able to reduce the effect of these items to 3,500 boe per day. Our production capability at March 31, 2011 was approximately 172,000 boe per day. When economic to do so, we strive to maintain a strategic mix of liquids and natural gas production in order to reduce exposure to price volatility that can affect a single commodity. In the first quarter of 2011, crude oil and NGL production averaged 104,349 barrels per day (63 percent of production) and natural gas production averaged 371 mmcf per day (37 percent of production) compared to 96,317 barrels per day (59 percent of production) and 410 mmcf per day (41 percent of production) in the first quarter of 2010. Average Sales Prices Three months ended March 31 % change Light oil and liquids (per bbl) $ $ 10 Risk management loss (per bbl) (1) Light oil and liquids net (per bbl) 11 Heavy oil (per bbl) (2 ) Natural gas (per mcf) ) Risk management gain (per mcf) (1) - ) Natural gas net (per mcf) ) Weighted average (per boe) 3 Risk management loss (per boe) (1) ) ) 27 Weighted average net (per boe) $ $ 3 (1) Gross revenues include realized gains and losses on commodity contracts. 2 Netbacks Three months ended March 31 % change Light oil and NGL (1) Production (bbls/day) 14 Operating netback (per bbl): Sales price $ $ 10 Risk management loss (2) Royalties ) ) 7 Operating costs ) ) (8 ) Netback $ $ 25 Heavy oil Production (bbls/day) ) Operating netback (per bbl): Sales price $ $ (2 ) Royalties ) ) (7 ) Operating costs ) ) 7 Transportation ) ) 22 Netback $ $ (5 ) Total liquids Production (bbls/day) 8 Operating netback (per bbl): Sales price $ $ 8 Risk management loss (2) Royalties ) ) 7 Operating costs ) ) (5 ) Transportation ) ) - Netback $ $ 19 Natural gas Production (mmcf/day) ) Operating netback (per mcf): Sales price $ $ ) Risk management gain (2) - ) Royalties ) ) ) Operating costs ) ) 13 Transportation ) ) 5 Netback $ $ ) Combined totals Production (boe/day) 1 Operating netback (per boe): Sales price $ $ 3 Risk management loss (2) ) ) 27 Royalties ) ) 1 Operating costs ) ) 2 Transportation ) ) (9 ) Netback $ $ 4 Excluded from the netback calculation is $6 million of realized risk management gains related to our foreign exchange contracts which swap US dollar revenue at a fixed Canadian dollar rate. Gross revenues include realized gains and losses on commodity contracts. 2 Production Revenues Revenues from the sale of oil, NGL and natural gas consisted of the following: Three months ended March 31 (millions) % change Light oil and NGL $ $ 29 Heavy oil 97 ) Natural gas ) Gross revenues (1) $ $ 5 Gross revenues include realized gains and losses on commodity contracts. The increase in light-oil revenue is primarily due to successful drilling results at our light-oil plays resulting in 14 percent higher production compared to 2010. Additionally, crude oil prices have strengthened in recent months while natural gas prices remained flat which has led to revenue fluctuations in both categories. Heavy oil production has declined by 14 percent and natural gas production has declined by 10 percent mainly due to the disposition of properties into the Peace River Oil Partnership and the Cordova Joint Venture in mid-2010, respectively. Reconciliation of increase in Production Revenues (millions) Gross revenues - January 1 - March 31, 2010 $ Increase in light oil and NGL production 68 Increase in light oil and NGL prices (including realized risk management) 71 Decrease in heavy oil production ) Decrease in heavy oil prices (2
